                Case 2:20-cv-00195-RAJ Document 15 Filed 06/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   KARI ANN WILSON,                                 Civil No. 2:20-CV-00195-RAJ
11            Plaintiff,
12
              vs.                                     PROPOSED ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.

16
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due
17   Date shall be amended as follows:

18            Defendant shall have up to and including July 6, 2020, to file a Response to
     Plaintiff’s Complaint.
19

20
              DATED this 8th day of June, 2020.
21

22

23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge

     Page 1         ORDER - [2:20-CV-00195-RAJ]
